Citation Nr: 0836919	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  03-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include heart palpitations.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1991.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, in which the RO, in 
pertinent part, denied service connection for a heart 
disorder characterized by heart palpations.

In June 2004, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  Then, in 
July 2005, he testified at a Board hearing before the 
undersigned Veterans Law Judge sitting at the RO.  
Transcripts of his testimony have been associated with the 
claims file.

In October 2005, the Board remanded the matter on appeal for 
additional development.  Following development, in a May 2007 
decision, the Board denied service connection for a heart 
disorder, to include heart palpitations.  The veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).

By a June 2008 Order, the Court granted a Joint Motion for 
Remand (joint motion) filed by counsel for both parties, 
vacating the Board's May 2007 decision and remanding the 
matter on appeal to the Board for action in compliance with 
the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.




REMAND

In the joint motion, the parties agreed that the matter 
remaining on appeal should be remanded because the Board did 
not address the veteran's documented history of several heart 
conditions following his discharge from service and the July 
2006 VA examiner's failure to comply with the October 2005 
Board remand instructions, which required that a full 
clinical history be given and consideration of whether the 
veteran's elevated cholesterol readings during service could 
be considered the onset of any heart disability.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  

The parties also noted that the July 2006 VA examiner 
inaccurately stated that the veteran did not have a cardiac 
disease.  As such, the July 2006 examination report is deemed 
inadequate.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that a remand is appropriate where the Board 
relied on an inadequate examination report).  Moreover, in 
September 2008, the veteran's attorney supplied additional 
argument, along with an opinion from a registered nurse, in 
support of the matter on appeal.  As the record still does 
not contain a medical opinion based on full consideration of 
the pertinent, documentary evidence, to resolve the claim, a 
remand is warranted.  On remand, the VA examiner should also 
consider the September 2008 opinion when rendering an opinion 
on the etiology of any heart disorder found. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA cardiology examination, by an 
appropriate physician other than the one 
who performed the July 2006 examination, 
to determine the current nature and the 
likely etiology any heart disability 
identified.  The physician should elicit 
from the veteran and record a full 
clinical history referable to any heart 
disability, including any stress-related 
symptoms.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on review of the claims file, the 
physician should clearly identify all 
heart disability(ies).  With respect to 
each diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that such heart disability 
was incurred in or aggravated in service.  
In this regard, the examiner must 
consider the veteran's elevated 
cholesterol readings during service and 
opine as to whether that could be 
considered the onset of any current heart 
disability.  The examiner must also 
consider the veteran's complaints of 
stress and stress induced chest pains and 
anxiety attacks in relation to any 
current heart disability. 

In rendering the requested opinion, the 
physician also should specifically 
consider and discuss all medical opinions 
and comment as to the origin of any 
current heart disability, to include the 
July 2006 VA examination report and the 
September 2008 registered nurse opinion.  

A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims file.

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a heart disorder 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the RO must 
furnish to the veteran and his attorney 
an appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




